638 N.W.2d 92 (2002)
465 Mich. 949
NORTH MICHIGAN LAND & OIL CORPORATION, Nielson Enterprises Corporation, Nielson Enterprises Limited Partnership, North Michigan Gas & Oil, David E. Nielson, Dale M. Nielson, Gerald J. Talbot, CMK Enterprises, Inc., and J & J Properties, Inc., Plaintiffs-Appellants,
v.
MICHIGAN CONSOLIDATED GAS COMPANY, Defendant-Appellee.
Docket No. 116983, COA No. 223319.
Supreme Court of Michigan.
January 18, 2002.
By order of January 30, 2001, the application for leave to appeal from the March 27, 2000, decision of the Court of Appeals, was held in abeyance pending the decision in Travelers Insurance Co v. Detroit Edison Co (Docket No. 116610). On order of the Court, the decision having been issued on July 27, 2001, 465 Mich. 185, 631 N.W.2d 733 (2001), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would remand to the Court of Appeals for reconsideration in light of this Court's recent opinion in Travelers Ins. Co. v. Detroit Edison Co., 465 Mich. 185, 631 N.W.2d 733 (2001). The Court of Appeals did not have the benefit of this Court's analysis concerning the application of the doctrine of primary jurisdiction. Accordingly, I would enable the Court to revisit the issues before it in light of this precedent.